Citation Nr: 1003790	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above which, in 
pertinent part, denied service connection for OSA.  

In September 2008, the Veteran testified before a Decision 
Review Officer at a personal hearing at the RO.  In December 
2009, the Veteran, being assisted by A.F., testified before 
the undersigned Veterans Law Judge via video conference.  
Transcripts from both hearings are associated with the claims 
file.  

In this regard, it is important to note that the Veteran is 
currently represented by the VFW before the VA.  If the 
Veteran wishes to cancel this representation, he must do so 
in writing.  At the hearing, the Veteran indicated that he 
wished to proceed without VFW regarding this claim.   


FINDING OF FACT

The competent, credible, and probative lay and medical 
evidence of record raises a reasonable doubt as to whether 
the Veteran's sleep apnea is related to his period of active 
military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that sleep apnea was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on 
the evidence and contentions of record in a particular case, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

Review of the record reveals the Veteran was diagnosed with 
obstructive sleep apnea in January 2008 following a sleep 
study.  See January 2008 treatment record; see also December 
2007 VA examination report.  At the December 2007 VA 
examination, the Veteran reported snoring at night, with 
interrupted breathing, fatigue, and daytime sleepiness.  The 
Veteran has asserted that service connection is warranted for 
obstructive sleep apnea because he initially manifested 
symptoms of sleep apnea during his period of active duty 
service.  

The Veteran has asserted that he has manifested symptoms of 
daytime sleepiness, memory loss, snoring, and not feeling 
rested once awake, since approximately 2001, but he did not 
know what sleep apnea was at the time.  At the September 2008 
DRO hearing, the Veteran testified that he sought treatment 
for daytime fatigue and sleepiness on two occasions during 
service while being treated for unrelated disabilities.  The 
Veteran testified that one doctor mentioned he may have had 
sleep apnea after noting his medical history, while the other 
doctor would not schedule him an appointment when he 
requested a referral for sleep apnea.  

While the Veteran has asserted that he sought treatment for 
symptoms of sleep apnea during service, the service treatment 
records do not contain any complaints, treatment, or findings 
of sleep apnea or any symptoms generally associated 
therewith, including daytime sleepiness/fatigue.  
Nevertheless, the Veteran has consistently reported that his 
symptoms of sleep apnea began during service.  He also 
testified that his wife complained about his snoring and told 
him that he might have sleep apnea, as she worked as a 
physician's assistant.  See Video Conference Hearing 
transcript, pp. 11-12.  

In this regard, the Veteran has submitted lay statements from 
his wife and brother, which assert that, as early as 2001 and 
in 2004, they observed the Veteran grasping for air and stop 
breathing while sleeping.  See lay statements from B.W. and 
T.J.W. dated January 2008 and September 2008.  The Veteran 
also submitted lay statements from two fellow service members 
who assert that they remember seeing the Veteran looking very 
tired with bags under his eyes and dozing off during the day, 
including while at work and in the middle of completing a 
task.  See lay statements from K.W.H. and T.D.L. dated 
September 2008.  

In evaluating this claim, the Board notes that lay persons 
are competent to provide evidence regarding things they have 
personally observed, including symptoms that are capable of 
lay observation and when those symptoms occurred.  See 
38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 
471 (1994).  Therefore, the Veteran's testimony and the lay 
statements submitted by the Veteran are considered competent 
lay evidence, as they purport to establish that the Veteran 
manifested symptoms of grasping for air, interrupted 
breathing, daytime sleepiness, and dozing off while the 
Veteran was on active duty.  The January 2008 statement from 
the Veteran's wife is not considered competent medical 
evidence, as there is no indication as to how long she has 
worked as a physician's assistant or if she is certified.  
Nevertheless, because people who worked with the Veteran 
during service and the Veteran's wife, who has slept in the 
same room as the Veteran since 2001 and works as a 
physician's assistant, have asserted that the he manifested 
symptoms generally associated with sleep apnea during active 
military service, the Board finds the lay statements, 
including the Veteran's hearing testimony, are credible for 
the purpose of establishing the onset of symptoms during 
service.  

The Board also finds there is competent medical evidence of a 
nexus between the Veteran's sleep apnea and military service.  
In April 2009, R.K., MD., interviewed the Veteran and noted 
the evidence shows the Veteran has been snoring for 15 years 
and gained between 40 and 50 pounds.  Dr. R.K. opined that, 
based on the history provided by the Veteran and the lay 
evidence of record, it is very likely that the Veteran has 
suffered from symptoms of obstructive sleep apnea since 2001 
and possibly earlier.  See April 2009 VA outpatient treatment 
record.  Because the medical opinion is based on an interview 
of the Veteran and lay evidence the Board has found competent 
and credible, the April 2009 opinion is considered competent 
and probative medical evidence of a nexus between the 
Veteran's sleep apnea and service.  

Based on the foregoing, the Board finds there is competent, 
credible, and probative evidence of record that raises a 
reasonable doubt as to whether the Veteran's sleep apnea is 
related to his military service.  While the service treatment 
records do not contain a diagnosis of sleep apnea or any 
complaints of any symptoms generally associated therewith, 
there is credible lay evidence of the Veteran experiencing 
symptoms generally associated with sleep apnea in service and 
a competent medical opinion establishing that it is likely 
the Veteran's symptoms of sleep apnea began during his period 
of active duty service.  In this regard, the Board notes the 
Veteran testified that he did not know what sleep apnea was 
and, while his wife mentioned that he might have sleep apnea, 
he did not want to jeopardize his security clearance by being 
diagnosed with a disability that he thought was for "crazy 
people."  See DRO hearing transcript, p. 4.  

Accordingly, after resolving all reasonable doubt in the 
Veteran's favor and without finding error in the previous 
action taken by the RO, the Board concludes that service 
connection for sleep apnea is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for sleep apnea is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


